Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 11/12/2021 has been entered and fully considered. 
Claims 1,2,3,4,5,6,7,8,9,10,11,12,13,14,15,16,17,18,19,20 are pending and have been fully considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 7,8,9,10,11,12,13,14,15,16,17,18,19,20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim(s) 7 has the phrase, “X” (for several formulas besides the first) which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.

Claim(s) 11 has the phrase, “NMP” (for several formulas besides the first) which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, the claim is unclear if “NMP” is limited to the “N-methyl-2-pyrrolidone” of instant specification para 42.

Claim(s) 11 has the phrase, “DMF” (for several formulas besides the first) which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, the claim is unclear if “DMF” is limited to the “dimethylformamide” of instant specification para 42.

Claim(s) 11 has the phrase, “PIM-PI” (for several formulas besides the first) which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, the claim is unclear if “PIM-PI” is limited to the “polymers of intrinsic microporosity polyimides” of instant specification para 42.


Claim(s) 15 has the phrase, “F” (for several formulas, besides the first) which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.


Claim(s) 15 has the phrase, “R1” (for several formulas besides the first) which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, the formulas are unclear if the “R1” is delimited by the “R1” discussion at claim 7.

Claim(s) 15 has the phrase, “R2” (for several formulas besides the first) which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.

Claim(s) 15 has the phrase, “E” (for several formulas besides the first) which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.

Regarding claim 15, the phrase "etc." renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "etc."), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).


Particularly, the formulas are unclear what is “F” (for several formulas, besides the first). The formulas are unclear if “F= OH or H”, applies to the formulas, besides the first formula.

Claim(s) 16 has the phrase, “R1” (for several formulas, besides the first) which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, the formulas are unclear if the “R1” is delimited by the “R1” discussion at claim 7.

Claim(s) 16 has the phrase, “R2” (for several formulas besides the first) which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.

Claim(s) 16 has the phrase, “E” (for several formulas besides the first) which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.



Claim(s) 18 has the phrase, “X” (for several formulas besides the first) which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.

Claim(s) 18 has the phrase, “Y” (for several formulas besides the first) which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.

Claim(s) 18 has the phrase, “R” (for several formulas besides the first) which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.

Claim(s) 18 has the phrase, “B” (for several formulas besides the first) which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.

Claim(s) 18 has the phrase, “n” (for several formulas besides the first) which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.

Claim(s) 18 has the phrase, “R1” (for several formulas besides the first) which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 fails to further limit the subject matter of the claim upon which it depends, particularly claim 6 is not limited to "R and R1 is independently any aromatic group or any aliphatic group" with "R and R1” respective formula notation from claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding instant claim 1, the most related prior art is CN106749297 (herein known as ZHUANG).  

ZHUANG discloses 
    PNG
    media_image1.png
    107
    223
    media_image1.png
    Greyscale
,
at pg 1 of the original patent document.
ZHUANG fails to teach the claimed formula.

Regarding instant claims 2,3,4,5,6, the claims are allowable as being dependent on allowable independent claims.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M-Th.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776